UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06378 Templeton Developing Markets Trust (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 12/31 Date of reporting period: 3/31/17 Item 1. Schedule of Investments. TEMPLETON DEVELOPING MARKETS TRUST Statement of Investments, March 31, 2017 (unaudited) Industry Shares Value Common Stocks 93.2% Argentina 0.3% a Grupo Clarin SA, B, GDR, Reg S Media 39,911 $ 1,109,526 MercadoLibre Inc Internet Software & Services 14,800 3,129,756 4,239,282 Belgium 1.1% Anheuser-Busch InBev SA/NV Beverages 138,428 15,194,332 Brazil 1.2% M Dias Branco SA. Food Products 197,100 8,040,661 Mahle-Metal Leve SA Auto Components 550,300 3,811,830 Totvs SA Software 577,100 5,111,970 16,964,461 Cambodia 0.8% NagaCorp Ltd Hotels, Restaurants & Leisure 20,778,000 11,844,039 China 21.2% b Alibaba Group Holding Ltd., ADR Internet Software & Services 270,420 29,159,389 b Baidu Inc., ADR Internet Software & Services 84,210 14,527,909 Bloomage Biotechnology Corp. Ltd Chemicals 3,324,000 4,730,516 Brilliance China Automotive Holdings Ltd Automobiles 37,682,400 63,033,912 China Life Insurance Co. Ltd., H Insurance 2,367,000 7,264,053 China Mobile Ltd Wireless Telecommunication Services 2,678,859 29,316,797 China Petroleum and Chemical Corp., H Oil, Gas & Consumable Fuels 34,250,392 27,765,049 CNOOC Ltd Oil, Gas & Consumable Fuels 1,931,000 2,305,805 CNOOC Ltd., ADR Oil, Gas & Consumable Fuels 35,982 4,310,644 COSCO Shipping Ports Ltd Transportation Infrastructure 4,330,590 4,781,088 Dah Chong Hong Holdings Ltd Distributors 7,473,500 3,259,989 Inner Mongolia Yitai Coal Co. Ltd., B Oil, Gas & Consumable Fuels 5,632,860 6,258,107 b JD.com Inc., ADR Internet & Direct Marketing Retail 152,081 4,731,240 b Leju Holdings Ltd., ADR. Internet Software & Services 123,741 424,432 NetEase Inc., ADR Internet Software & Services 56,955 16,175,220 Ping An Insurance Group Co. of China Ltd., A Insurance 2,634,312 14,152,480 Poly Culture Group Corp. Ltd., H Media 984,800 2,356,966 Tencent Holdings Ltd Internet Software & Services 1,982,095 56,824,027 Uni-President China Holdings Ltd Food Products 14,321,600 10,080,248 Weifu High-Technology Co. Ltd., B Auto Components 951,781 2,171,391 303,629,262 Czech Republic 0.3% b Moneta Money Bank AS Banks 1,299,893 4,401,635 Hong Kong 3.1% Dairy Farm International Holdings Ltd Food & Staples Retailing 640,862 5,819,027 MGM China Holdings Ltd Hotels, Restaurants & Leisure 10,435,000 21,752,031 Sands China Ltd Hotels, Restaurants & Leisure 3,472,800 16,086,984 43,658,042 Hungary 1.2% Richter Gedeon Nyrt Pharmaceuticals 765,719 17,390,673 India 7.8% Bajaj Holdings & Investment Ltd Diversified Financial Services 197,008 6,572,856 b Biocon Ltd Biotechnology 1,302,421 22,737,146 Coal India Ltd Oil, Gas & Consumable Fuels 1,746,950 7,882,284 Glenmark Pharmaceuticals Ltd Pharmaceuticals 362,489 4,762,209 ICICI Bank Ltd Banks 7,240,110 30,903,861 Infosys Ltd IT Services 785,070 12,373,386 Reliance Industries Ltd Oil, Gas & Consumable Fuels 522,471 10,640,332 Quarterly Statement of Investments | See Notes to Statement of Investments. | 1 TEMPLETON DEVELOPING MARKETS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Industry Shares Value Common Stocks (continued) India (continued) Tata Chemicals Ltd Chemicals 952,500 $ 8,792,929 Tata Motors Ltd., A Automobiles 1,727,029 7,512,816 112,177,819 Indonesia 3.4% Astra International Tbk PT Automobiles 41,999,100 27,184,138 Bank Danamon Indonesia Tbk PT Banks 24,485,600 8,636,248 Perusahaan Gas Negara (Persero) Tbk PT Gas Utilities 28,341,700 5,380,999 Semen Indonesia (Persero) Tbk PT. Construction Materials 11,931,200 8,058,294 49,259,679 Kenya 0.4% Equity Group Holdings Ltd Banks 15,975,300 5,113,336 Mexico 2.3% America Movil SAB de CV, L, ADR Wireless Telecommunication Services 344,211 4,877,470 Grupo Financiero Santander Mexico SAB de CV, B, ADR Banks 2,364,703 21,353,268 Nemak SAB de CV Auto Components 6,053,243 6,721,515 32,952,253 Nigeria 0.0% † Nigerian Breweries PLC Beverages 665,579 270,167 Pakistan 1.2% Habib Bank Ltd Banks 6,640,200 17,096,061 Peru 0.9% Compania de Minas Buenaventura SA, ADR Metals & Mining 1,060,170 12,764,447 Philippines 0.2% BDO Unibank Inc Banks 1,411,517 3,307,024 Security Bank Corp Banks 6,300 25,353 3,332,377 Russia 5.8% Gazprom PAO, ADR Oil, Gas & Consumable Fuels 1,492,646 6,672,128 LUKOIL PJSC, ADR Oil, Gas & Consumable Fuels 181,362 9,604,931 LUKOIL PJSC, ADR (London Stock Exchange) Oil, Gas & Consumable Fuels 169,450 8,974,072 a,b Mail.ru Group Ltd., GDR, Reg S Internet Software & Services 773,728 17,099,389 MMC Norilsk Nickel PJSC, ADR Metals & Mining 608,200 9,560,904 Sberbank of Russia PJSC, ADR Banks 1,521,020 17,552,571 b Yandex NV, A Internet Software & Services 600,167 13,161,662 82,625,657 Singapore 0.1% DBS Group Holdings Ltd Banks 109,798 1,523,064 South Africa 7.1% Massmart Holdings Ltd Food & Staples Retailing 762,120 7,734,402 MTN Group Ltd Wireless Telecommunication Services 1,160,761 10,554,181 Naspers Ltd., N. Media 422,559 72,905,497 Remgro Ltd Diversified Financial Services 656,173 10,078,530 101,272,610 South Korea 15.1% Daelim Industrial Co. Ltd Construction & Engineering 216,385 15,665,269 Fila Korea Ltd Textiles, Apparel & Luxury Goods 143,527 9,003,551 Hankook Tire Co. Ltd Auto Components 89,556 4,367,706 Hanon Systems Auto Components 1,253,688 10,411,172 Hite Jinro Co. Ltd Beverages 277,870 5,060,207 Hyundai Development Co-Engineering & Construction Construction & Engineering 575,124 20,921,086 |2 TEMPLETON DEVELOPING MARKETS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Industry Shares Value Common Stocks (continued) South Korea (continued) Hyundai Wia Corp Auto Components 73,089 $ 4,441,033 iMarketkorea Inc Trading Companies & Distributors 281,660 3,364,873 Interpark Holdings Corp Internet & Direct Marketing Retail 613,554 2,635,459 KT Skylife Co. Ltd Media 758,178 11,194,825 POSCO Metals & Mining 13,900 3,619,678 Samsung Electronics Co. Ltd Technology Hardware, Storage & Peripherals 54,792 101,005,857 SK Hynix Inc Semiconductors & Semiconductor Equipment 486,550 21,987,762 Youngone Corp Textiles, Apparel & Luxury Goods 88,180 2,627,704 216,306,182 Taiwan 11.1% Catcher Technology Co. Ltd Technology Hardware, Storage & Peripherals 1,421,000 14,037,341 Hon Hai Precision Industry Co. Ltd Electronic Equipment, Instruments & Components 10,932,240 32,758,202 Largan Precision Co. Ltd Electronic Equipment, Instruments & Components 58,000 9,129,046 Pegatron Corp Technology Hardware, Storage & Peripherals 3,956,300 11,698,631 Taiwan Semiconductor Manufacturing Co. Ltd Semiconductors & Semiconductor Equipment 14,769,000 91,914,156 159,537,376 Thailand 3.9% Kasikornbank PCL, fgn Banks 2,502,700 13,770,314 Kiatnakin Bank PCL, fgn Banks 4,178,300 8,453,911 Land and Houses PCL, fgn Real Estate Management & Development 20,067,600 5,696,044 PTT Exploration and Production PCL, fgn Oil, Gas & Consumable Fuels 2,418,700 6,548,445 Siam Commercial Bank PCL, fgn Banks 1,268,000 6,017,002 Thai Beverage PCL, fgn Beverages 22,812,400 15,332,778 55,818,494 United Kingdom 3.8% Unilever PLC Personal Products 1,091,204 53,868,240 United States 0.9% b IMAX Corp Media 359,287 12,215,758 Total Common Stocks (Cost $1,069,869,287) 1,333,455,246 Participatory Notes 1.5% Saudi Arabia 1.5% Deutsche Bank AG/London, Samba Financial Group, 8/03/20. Banks 613,570 3,493,025 HSBC Bank PLC, Saudi Basic Industries Corp., 1/22/18 Chemicals 717,759 18,516,948 Total Participatory Notes (Cost $19,055,770) 22,009,973 Preferred Stocks 3.9% Brazil 3.9% c Banco Bradesco SA, 3.924%, ADR, pfd Banks 2,466,168 25,253,560 c Itau Unibanco Holding SA, 4.688%, ADR, pfd Banks 2,538,573 30,640,576 Total Preferred Stocks (Cost $24,985,622) 55,894,136 Total Investments before Short Term Investments (Cost $1,113,910,679) 1,411,359,355 |3 TEMPLETON DEVELOPING MARKETS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Shares Value Short Term Investments (Cost $15,623,166) 1.1% Money Market Funds 1.1% United States 1.1% d,e Institutional Fiduciary Trust Money Market Portfolio, 0.32% 15,623,166 $ 15,623,166 Total Investments (Cost $1,129,533,845) % 1,426,982,521 Other Assets, less Liabilities 0.3% 3,699,886 Net Assets 100.0% $ 1,430,682,407 See Abbreviations on page 8. † Rounds to less than 0.1% of net assets. a Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Fund’s Board of Trustees. At March 31, 2017, the aggregate value of these securities was $18,208,915, representing 1.3% of net assets. b Non-income producing. c Variable rate security. The rate shown represents the yield at period end. d See Note 5 regarding investments in affiliated management investment companies. e The rate shown is the annualized seven-day yield at period end. |4 TEMPLETON DEVELOPING MARKETS TRUST Notes to Statement of Investments (unaudited) 1. ORGANIZATION Templeton Developing Markets Trust (Fund) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). 2. FINANCIAL INSTRUMENT VALUATION The Fund’s investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Fund’s Board of Trustees (the Board), the Fund’s administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Fund’s valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing NAV. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every Fund’s business day. Occasionally, events occur between the time at which trading in a foreign security is completed and 4 p.m. Eastern time that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Fund’s portfolio securities as determined at the foreign market close and the latest indications of value at 4 p.m. Eastern time. In order to minimize the potential for these differences, the VC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded |5 TEMPLETON DEVELOPING MARKETS TRUST NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 2. FINANCIAL INSTRUMENT VALUATION (continued) funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the Fund’s NAV is not calculated, which could result in differences between the value of the Fund’s portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. INCOME TAXES At March 31, 2017, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ 1,165,474,868 Unrealized appreciation. $ 345,955,292 Unrealized depreciation. (84,447,639 ) Net unrealized appreciation (depreciation) $ 261,507,653 4. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. The United States and other nations have imposed and could impose additional sanctions on certain issuers in Russia due to regional conflicts. These sanctions could result in the devaluation of Russia’s currency, a downgrade in Russian issuers’ credit ratings, or a decline in the value and liquidity of Russian stocks or other securities. Such sanctions could also adversely affect Russia’s economy, possibly forcing the economy into a recession. The Fund may be prohibited from investing in securities issued by companies subject to such sanctions. In addition, if the Fund holds the securities of an issuer that is subject to such sanctions, an immediate freeze of that issuer’s securities could result, impairing the ability of the Fund to buy, sell, receive or deliver those securities. There is also the risk that countermeasures could be taken by Russia’s government, which could involve the seizure of the Fund’s assets. These risks could affect the value of the Fund’s portfolio. While the Fund holds securities of certain companies impacted by the sanctions, the restrictions do not impact the existing investments in those issuers. At March 31, 2017, the Fund had 5.8% of its net assets invested in Russia. |6 TEMPLETON DEVELOPING MARKETS TRUST NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 5. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES The Fund invests in one or more affiliated management investment companies for purposes other than exercising a controlling influence over the management or policies. During the period ended March 31, 2017, the Fund held investments in affiliated management investment companies as follows: % of Affiliated Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio,0.32% 22,362,941 68,286,767 (75,026,542 ) 15,623,166 $ 15,623,166 $ 7,338 $— 0.1 % 6. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of March 31, 2017, in valuing the Fund’s assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments a,b $ 1,389,349,382 $ — $ — $ 1,389,349,382 Participatory Notes — 22,009,973 — 22,009,973 Short Term Investments 15,623,166 — — 15,623,166 Total Investments in Securities $ 1,404,972,548 $ 22,009,973 $ — $ 1,426,982,521 a Includes common and preferred stocks. b For detailed categories, see the accompanying Statement of Investments. |7 TEMPLETON DEVELOPING MARKETS TRUST NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 7. INVESTMENT COMPANY REPORTING MODERNIZATION In October 2016, the U.S. Securities and Exchange Commission adopted new rules and amended existing rules (together, final rules) intended to modernize the reporting and disclosure of information by registered investment companies. In part, the final rules amend Regulation S-X and require standardized, enhanced disclosures about derivatives in investment company financial statements, as well as other amendments. The compliance date for the amendments to Regulation S-X is August 1, 2017. Management is currently evaluating the impact that the adoption of the amendments to Regulation S-X will have on the Funds financial statements and related disclosures. 8. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. ABBREVIATIONS Selected Portfolio ADR American Depositary Receipt GDR Global Depositary Receipt For additional information on the Funds significant accounting policies, please refer to the Funds most recent semiannual or annual shareholder report. |8 Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Mark H. Otani, Chief Financial Officer and Chief Accounting Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Templeton Developing Markets Trust By /s/ LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date
